Case 1:18-cv-01641-DDD-STV Document 84-1 Filed 07/18/19 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:18-cv-01641-CMA-STV

   DOUG BARRY,
   MICHAEL KIERNAN,
   PAUL MOLER,
   NICHOLAS SOOTER,
   LINDA SPUEHLER, and
   DENNIS MAUSER,

            Plaintiffs,
   v.

   WEYERHAEUSER COMPANY,

            Defendant.


     [PROPOSED] ORDER GRANTING DEFENDANT WEYERHAEUSER COMPANY’S
    MOTION TO FILE AMENDED OPPOSITION BRIEF TO PLAINTIFFS’ MOTION FOR
                   CONTEMPT AND MOTION FOR SANCTIONS


            Having reviewed Weyerhaeuser Company’s Motion to File Amended Opposition Brief to

   Plaintiffs’ Motion for Contempt and Motion for Sanctions, and finding that good cause exists,

   the Court GRANTS the motion.

            SO ORDERED this ____ day of _______, 2019.

                                                      BY THE COURT:

                                                      _______________________________
                                                      SCOTT T. VARHOLAK
                                                      United States District Court Magistrate




   145038978.1
